DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 11/01/19. Claims 1-16 are pending in the instant application. Claims 1 and 14 are independent. An Office Action on the merits follows here below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ebrahimi et al. (US 20190035100 A1).
Regarding Claim 14: Ebrahimi discloses a computer-implement place recognition system (Refer to para [009]; “Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of the above-mentioned process.”) comprising: an object locator (Refer to para [032]; “Embodiments afford a method and apparatus for combining perceived depths to construct a floor plan of an environment using cameras capable of perceiving depths (or capable of acquiring data by which perceived depths are inferred) to objects within the environment, such as but not limited to (which is not to suggest that any other list herein is limiting), depth cameras or stereo vision cameras or depth sensors comprising, for example, an image sensor and IR illuminator. A charge-coupled device (CCD) or complementary metal oxide semiconductor (CMOS) camera positioned at an angle relative to a horizontal plane combined with at least one infrared (IR) point or line generator or any other structured form of light may also be used to perceive depths to obstacles within the environment. Objects may include, but are not limited to, articles, items, walls, boundary setting objects or lines, furniture, obstacles, etc. that are included in the floor plan.”) configured to accept an image of an unknown place (Refer to para [036]; “For example, some traditional techniques construct occupancy grids that assign statuses to every possible point within an environment, such statuses including "unoccupied", "occupied" or " unknown".”) and configurable to locate objects from a set of predefined classes in the image (Refer to para [055]; “me embodiments may reference previous maps during subsequent mapping operations. For example, embodiments may apply Bayesian techniques to simultaneous localization and mapping and update priors in existing maps based on mapping measurements taken in subsequent sessions. Some embodiments may reference previous maps and classifying objects in a field of view as being moveable objects upon detecting a difference of greater than a threshold size.”) and to determine an associated region of the image for each located object (Refer to para [033]; “The control system may include, but is not limited to, a system or device(s) that perform, for example, methods for receiving and storing data; methods for processing data, including 

Regarding Claim 1: Claim 1 recites claim limitations equally mirrored at claim 14. Claim recites a method for place recognition (Refer to para [009]; “Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of the above-mentioned process.”).

For the sake of brevity, claim 1 is rejected as being anticipated as specifically detailed at claim 14 rejected above. For clarity, claim 1 is equally rejected as being anticipated by Ebrahimi et al. (US 20190035100 A1) and the rejection will not be repeated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 20190035100 A1) in combination with Kant (US 20160275376 A1).

Regarding Claim 15: Ebrahimi discloses all the claimed elements as rejected above. Ebrahimi does not expressly disclose an artificial neural network.

Kant teaches a data processing system having at least one of an object detection component, an object classification component, an object forecast component, and an object matching component wherein an object locator (“object detection component 205”) comprises a first artificial neural network (Refer to para [043]; “the object classification component 210 can query or compare the object 110 (e.g., a blob or blob image) against a convolutional neural network (CNN), recurrent neural network (RNN), other artificial neural network (ANN), or against a spatio-temporal memory network (that can be collectively referred to as a deep neural network (DNN)) that has been previously trained, for example to recognize humans and associated gender. In some implementations, the DNN has been trained with samples of males and females of various age groups. The DNN can be part of the data processing system 120, e.g., that utilizes the database 220, or a separate system in communication with the data processing system 120, for example via the computer network 125.”) and the descriptor generator comprises a second artificial neural network (Refer to para [045]; “the object classification component 210 can implement a secondary or second level query or comparison of the object 110 (e.g., the blob) against the Deep Neural Network (DNN), which has been previously trained, for example to recognize clothing, associated fabrics or accessories. The clothing recognition capabilities of the DNN can result from previous training of the DNN with, for example, various samples of clothes 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebrahimi by adding a processor capable to produce an artificial neural network as rejected above by Kant. 


Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ebrahimi and Kant in order to obtain the specified claimed elements of Claim 15. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 20190035100 A1) in combination with Zhang et al. (US 20150294191 A1).

Regarding Claim 2: Ebrahimi discloses all the claimed elements as rejected above. Ebrahimi does not expressly disclose computing descriptors using a descriptor generator.

Zhang teaches visual classification and finds particular application in connection with a system and method for predicting the iconicity of an image and for selection of class-related iconic images.

Zhang further teaches computing of the plurality of properties and the computing the measure of iconicity of the image may be performed with a processor wherein computing the set of descriptors from the image for the unknown place includes (Refer to para [148]; “Object size and location: the ground-truth bounding-box (BB) for bird location was used to derive two indicators: BB-size 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebrahimi by adding a processor capable to provide a descriptor generator  for generating a multidimensional visual representation as rejected above by Zhang. 

The suggestion/motivation for combining the teachings of Ebrahimi and Zhang would have been in order to provide “an image descriptor generated by the descriptor generator for each image in the set can be any suitable high level statistical representation of the image, such as a multidimensional vector generated based on features extracted from the image. Fisher Vector (FV) representations and Bag-of-Visual-Word (BOV) representations are exemplary of suitable high-level statistical descriptors which can be used herein as an image descriptor. The exemplary image descriptors used for determining a given property are of a fixed dimensionality, i.e., each image descriptor has the same number of elements. Each of the properties which make use of an image descriptor can use the same image descriptor, or the image descriptor can be tailored to the particular property.” (at para [061], Zhang).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ebrahimi and Zhang in order to obtain the specified claimed elements of Claim 2. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 20190035100 A1) in combination with Zhang et al. (US 20150294191 A1) and further in view of Kant (US 20160275376 A1).

Regarding Claim 3: Ebrahimi in combination with Zhang discloses all the claimed elements as rejected above. Ebrahimi in combination with Zhang does not expressly disclose an artificial neural network.

Kant teaches a data processing system having at least one of an object detection component, an object classification component, an object forecast component, and an object matching component wherein an object locator (“object detection component 205”) comprises a first artificial neural network (Refer to para [043]; “the object classification component 210 can query or compare the object 110 (e.g., a blob or blob image) against a convolutional neural network (CNN), recurrent neural network (RNN), other artificial neural network (ANN), or against a spatio-temporal memory network (that can be collectively referred to as a deep neural network (DNN)) that has been previously trained, for example to recognize humans and associated gender. In some implementations, the DNN has been trained with samples of males and females of various age groups. The DNN can be part of the data processing system 120, e.g., that utilizes the database 220, or a separate system in communication with the data processing system 120, for example via the computer network 125.”) and the descriptor generator comprises a second artificial neural network (Refer to para [045]; “the object classification 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebrahimi and Zhang by adding a processor capable to produce an artificial neural network as rejected above by Kant. 

The suggestion/motivation for combining the teachings of Ebrahimi, Zhang and Kant would have been in order to enhance “nonlinear dimensionality reduction as part of the feature extraction process relating to the objects 110 saves processing power and results in faster analysis by the data processing system 120 (e.g., detection, classification, matching or characteristic forecasting) relative to linear data transformation techniques (e.g., principal component analysis) for the objects present in images by transforming the data obtained from the images from high dimensional to low dimensional space.” (at para [113], Kant).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ebrahimi, Zhang and Kant in order to obtain the specified claimed elements of Claim 3. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 4-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9443314 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner




/MIA M THOMAS/Primary Examiner
Art Unit 2665